Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2010/0060551) in view of Yamada (US 2007/0159599).

As per claim 1 Sugiyama et al depicts in figure 22 and discloses:    An information detection apparatus, comprising:  a light source 18h that irradiates an eyeball 19 with light 12; a scanning mirror 13 that   directs reflected light 17b reflected from the eyeball 19; and a sensor 18 that detects an intensity of the reflected light 17b directed by the scanning mirror 13.  { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

As per claim 10 Sugiyama et al depicts in figure 22 and discloses:    A video projection apparatus, comprising:  a first light source 18h that irradiates an eyeball 19 with light 12; a scanning mirror 13 that   directs reflected light 17b reflected from the eyeball 19;  a sensor 18 that detects an intensity of the reflected light 17b directed by the scanning mirror 13; { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. } 

As per claim 14. Sugiyama et al depicts in figure 22 and discloses:    An information detection method, comprising: irradiating an eyeball 19 with light 12; directing, by a scanning mirror 13, reflected light 17b reflected from the eyeball 19; detecting an intensity of the reflected light 17b directed by the scanning mirror 13; { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. }

As per claim 15. Sugiyama et al depicts in figure 22 and discloses:    A video projection method, comprising: irradiating an eyeball 19 with light 12; directing, by a scanning mirror 13, reflected light 17b reflected from the eyeball 19 ; detecting an intensity of the reflected light 17b   directed by the scanning mirror 13; { [0457], [0428] The image display device 10 of Embodiment 3 includes a light source 11, a scanning unit 13 which performs scanning using a laser light 12 emitted from the light source 11, and a deflecting unit 16 which deflects and guides the scanning light 14 from the scanning unit 13 toward the pupil 15 15 of an observer. A part of the scanning light 14 is reflected as a reflected light 17b from a reflection body 17a. The image display device 10 includes a light detector 18 which detects a spot size 17c of the reflected light 17b and a beam shape adjusting unit 20a which controls the spot size 19b on a retina 19a of the observer at a predefined value or less by changing the beam shape 14c of the scanning light 14 based on the output signal from the light detecting unit 18. In this way, the image display device 10 of Embodiment 3 projects a video on the retina 19a 19a of the eye 19 of the observer using the scanning light 14. } . . . irradiating the pupil position with video display light 12 such that the video display light 12 passes through the pupil position.  {figure 22}

Regarding claims 1, 10, 14 and 15 Sugiyama et al is silent as to:  a controller 20 that estimates a pupil position or a line-of-sight direction of the eyeball 19 based on a distribution of the intensity of the reflected light 17b with respect to an oscillation angle of the scanning mirror 13.  Regarding claim 10 Sugiyama et al is silent as to:  a second light source 18h that irradiates the pupil position estimated by the controller 20 with video display light 12 such that the video display light 12 passes through the pupil position.   With respect to claims 1, 10, 14 and 15 Yamada depicts in figure 1 and discloses:  a controller 180 that estimates a pupil position or a line-of-sight direction of the eyeball 12 based on a distribution of the intensity of the reflected light { [0099], [0101] & [0185] The pupil detector 30 further includes a pupil position determining circuit 180 which determines the position of the pupil 12 using the intensity of the infrared light reflected from the viewer's eye 1D, based on a return-light detection signal outputted from the photodiode 174. The function of the pupil position determining circuit 180 will be described below in more detail. } with respect to an oscillation angle of the scanning mirror 150.  { [0174] While the horizontal scanning system 130 has been described above, the vertical scanning system 132 includes a galvanometer mirror 150 as an angularly-oscillating mirror causing mechanical deflection. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to  .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to  

As per claims 2 and 16 Sugiyama et al depicts in figures 12 & 22 and discloses:    The information detection apparatus according to claim 1, wherein the distribution comprises a first distribution of the intensity of the reflected light 17b with respect to the oscillation angle of the scanning mirror 13 when the eyeball 19 is rotated by zero degrees { Note: a first distribution of the intensity of the reflected light with respect to the oscillation angle of the scanning mirror lacks specificity to overcome that which is shown in figure 22 of Sugiyama et al.  The applied prior art depicts and discloses distributed light intensity with respect to the oscillation angle of the scanning mirror as required by the claimed invention.  Furthermore, an eyeball “rotated by zero degrees” is an eyeball that lacks rotation, which Sugiyama et al depicts in figure 22.  Also see [0336] & [0340]  of Sugiyama et al}

As per claims 3 and 17 Sugiyama et al depicts in figures 12& 22 and discloses:    The information detection apparatus according to claim 2, wherein the distribution comprises a second distribution of the intensity of the reflected light 17b with respect to the oscillation angle of the scanning mirror 13 when the eyeball 19 is rotated by five degrees .  { [0336] For example, see Row 1 of FIG. 12. The wavefront shape in the center of the visual field (horizontal angle: 0 degrees, vertical angle: 0 degrees) is represented as 36 mm in the horizontal focal length, 29 mm in the vertical focal length, 2.4 mm in the horizontal diameter, and 1.6 mm in the vertical diameter. & [0340] Further, the values in the association table of FIG. 12 need to be changed because a line-of-sight movement (an eyeball rotation) changes the positional relationships between the eyeball and the deflecting unit 104, the scanning unit 103 or the like.}

As per claims 4 and 18 Sugiyama et al depicts in figures 12 & 22 and discloses:    The information detection apparatus according to claim 3, wherein the distribution comprises a third distribution of the intensity of the reflected light 17b with respect to the oscillation angle of the scanning mirror 13 when the eyeball 19 is rotated by ten degrees.  { [0336] For example, see Row 1 of FIG. 12. The wavefront shape in the center of the visual field (horizontal angle: 0 degrees, vertical angle: 0 degrees) is represented as 36 mm in the horizontal focal length, 29 mm in the vertical focal length, 2.4 mm in the horizontal diameter, and 1.6 mm in the vertical diameter. & [0340] Further, the values in the association table of FIG. 12 need to be changed because a line-of-sight movement (an eyeball rotation) changes the positional relationships between the eyeball and the deflecting unit 104, the scanning unit 103 or the like.}


    PNG
    media_image1.png
    371
    657
    media_image1.png
    Greyscale
As per claim 5 Sugiyama et al depicts in figure 22 and discloses:    The information detection apparatus according to claim 1, wherein the light source 18h  irradiates the eyeball 19 with the light 12 without the light 12 being directed by the scanning mirror 13. { Note: best shown by arrow 31 in figure 22, Sugiyama et al depicts light with the scanning mirror as required by the claim}  

As per claim 6 Sugiyama et al depicts in figure 22 and discloses:    The information detection apparatus according to claim 1, wherein the light source 18h irradiates the eyeball 19 with the light 12   being directed by the scanning mirror 13.  { figure 22 }

As per claim 7 Sugiyama et al depicts in figure 22 and discloses:    The information detection apparatus according to claim 1, wherein the light 12 for irradiating the eyeball 19 is non-visible light 12.  { [0457] Embodiment 4 has approximately the same structure as Embodiment 3, and further includes an infrared laser light source 18h which emits a laser having a red to infrared wavelength in addition to the light source 11 which is an RGB light source. }

As per claim 8 Sugiyama et al depicts in figure 22 and discloses:    The information detection apparatus according to claim 1, wherein the light 12 for irradiating the eyeball 19 is infrared light 12.  { [0457] Embodiment 4 has approximately the same structure as Embodiment 3, and further includes an infrared laser light source 18h which emits a laser having a red to infrared wavelength in addition to the light source 11 which is an RGB light source. }

As per claim 9 Sugiyama et al depicts in figure 22 and discloses:    The information detection apparatus according to claim 1, wherein the light 12 for irradiating the eyeball 19 is  laser light 12.  { figure 22 }

As per claim 11 Sugiyama et al depicts in figure 22 and discloses:    The video projection apparatus according to claim 10, wherein the video display light 12 is condensed in a vicinity of a pupil 15, and a retina is irradiated with the video display light 12.  { figure 22 }

As per claim 12 Sugiyama et al depicts in figure 22 and discloses:    The video projection apparatus according to claim 10, wherein the eyeball 19 is irradiated with the video display light 12 12 via the scanning mirror 13.  { figure 22 }

As per claim 13 Sugiyama et al depicts in figure 22 and discloses:  The video projection apparatus according to claim 10, wherein the video projection apparatus is an eyewear display.  { figure 1a } 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd